NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4426-17T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MICHAEL RICKS,

     Defendant-Appellant.
_________________________

                    Submitted May 1, 2019 – Decided May 17, 2019

                    Before Judges Nugent and Reisner.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Essex County, Indictment No. 96-04-1271.

                    Michael Ricks, appellant pro se.

                    Theodore N. Stephens, II, Acting Essex County
                    Prosecutor, attorney for respondent (Matthew E.
                    Hanley, Special Deputy Attorney General/Acting
                    Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Michael Ricks appeals from an April 19, 2018 order denying

his motion for a new trial. We affirm substantially for the reasons stated by

Judge Mark S. Ali in his letter opinion issued with the order. We add these

comments.

      We previously outlined the history of this case in our sua sponte order

affirming the denial of defendant's fourth petition for post-conviction relief.

State v. Ricks, No. A-2223-14 (App. Div. Jan. 21, 2016). In summary, defendant

and several co-defendants were convicted of felony murder in 1997, in

connection with the shooting death of a drug dealer. Defendant was sentenced

to thirty years in prison without parole.

      Defendant's current appeal focuses on Victor Parker, who testified against

defendant and co-defendant Darius Murphy, pursuant to a plea agreement.

Defendant contends that in 2016, during an evidentiary hearing on Murphy's

new trial motion, Parker admitted that his trial testimony against Murphy was a

fabrication.   Defendant argues that Parker's admission, that he lied about

Murphy at the trial, warrants granting defendant a new trial. That argument is

without merit. Judge Alfonse J. Cifelli denied Murphy's new trial motion,

finding Parker's testimony incredible and completely unreliable. We affirmed

Judge Cifelli's order denying the motion. State v. Murphy, No. A-4346-16 (App.


                                                                        A-4426-17T2
                                        2
Div. Nov. 21, 2018), certif. denied, 236 N.J. 484 (2019). Defendant is not

entitled to a new trial based on Parker's non-credible testimony purporting to

exculpate Murphy.

      Based on his arguments about Parker, defendant also contends that his

trial counsel was ineffective and he was entitled to an evidentiary hearing on

that claim. Those contentions are without sufficient merit to warrant discussion

in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                        A-4426-17T2
                                         3